OPINION — AG — ** FEES — CHARGE — BUSINESS DAYS — COUNTY CLERK ** (1) SEE MEMORANDUM FROM THIS OFFICE ENTITLED " COMPENSATION DAYS " WITHIN THE MEANING OF ARTICLE V, SECTION 33, ARTICLE VI, SECTION 11, ARTICLE VI, SECTION 12 (LITIGATION FEES, SATURDAY AND SUNDAY EXCLUDED FROM DAY COUNT) (2) JUDGES APPOINTED OR ELECTED PRIOR TO JUNE 25, 1959, WILL, UNDER THE PROVISIONS OF ARTICLE XXIII, SECTION 10 CONTINUE TO BE ENTITLED TO THE COMPENSATION PROVIDED THEREFOR BY PRIOR VALID GENERAL LAWS, BUT THAT JUDGES APPOINTED OR ELECTED ON OR AFTER JUNE 25, 1959, WILL BE PAID BY THE STATE OF OKLAHOMA THE SALARIES PROVIDED THEREFOR BY HOUSE BILL NO. 630. (SALARIES, COMPENSATION, PAYMENT) CITE: ARTICLE VI, SECTION 11, ARTICLE VI, SECTION 12, ARTICLE X, SECTION 23, 74 O.S. 288 [74-288] (FRED HANSEN)